 Case 2:16-cv-05376-DSF-PLA Document 93-2 Filed 03/16/20 Page 1 of 3 Page ID #:1251



1                       DECLARATION OF BARBARA Y. LEVY
2         I, BARBARA Y. LEVY, declare as follows:
3         1.   I am a trial attorney in the Money Laundering and
4    Asset Recovery Section of the U.S. Department of Justice’s
5    Criminal Division.    The matters set forth herein are based on
6    information available from the official government files of this
7    case as well as my own personal knowledge of this case.
8         2.   This declaration is executed by me in support of the
9    joint ex parte application by the United States (“Government”)
10   and claimant Board of Managers of the Walker Tower Condominium,
11   a/k/a Residential Section of the Walker Tower Condominium (the
12   “Board of Managers”)(together with the Government, the
13   “Movants”) to amend the order (“Interlocutory Sale Order”)
14   issued by the Court on July 3, 2019 for an interlocutory sale of
15   the real property located at 212 West 18th Street, Unit PH1, New
16   York, NY 10011 (Block 767, Lot 1556 located in Manhattan
17   Borough) (“Defendant Real Property”), pursuant to 18 U.S.C. §§
18   981(g)(6) and 983(j).
19        3.   Since the entry of the Interlocutory Sale Order, CORE
20   Real Estate (“CORE”), the listing agency for the Defendant Real
21   Property, has actively marketed the Defendant Real Property, and
22   provided the parties with regular updates for the Defendant Real
23   Property, including marketing efforts, formal offers, and
24   indications of interest by potential buyers.
25        4.   CORE has advised that, since the entry of the
26   Interlocutory Sale Order, there have been approximately three
27   formal offers on the Defendant Real Property, all of which have
28   been well below the listing price.       Each of these offers has

                                         1
 Case 2:16-cv-05376-DSF-PLA Document 93-2 Filed 03/16/20 Page 2 of 3 Page ID #:1252



1    been lower than the previous one.       The current offer was
2    initially extended in November 2019, was reduced by $2 million
3    in February 2020 due to current market conditions, and is only
4    available for approximately one week.
5         5.   In January 2020, CORE advised counsel for the
6    Government that the Defendant Real Property was falling into a
7    state of disrepair, and that one prospective buyer had a
8    difficult time staying inside.      CORE also notified counsel for
9    the Government that they had observed cockroaches, a plumbing
10   leak, and odor coming from the toilets.
11        6.   Based on the information provided to the Government by
12   CORE, including an analysis of the sales prices for other
13   comparable real properties in Manhattan, and a summary of the
14   traffic and marketing reports for the Defendant Real Property,
15   the current offer appears to be the highest available reasonable
16   offer in light of current market conditions.
17        7.   During February and March 2020, counsel for the
18   Government conferred with counsel for claimants 212 West 18th
19   Street LLC, Atlantic Property Trust, and Minor Children
20   Beneficiaries, through their guardian Safeya Ahmed Kulaib Al
21   Hameli (collectively, the “Qubaisi Claimants”) regarding the
22   Offer.
23        8.   On or about March 9, 2020, counsel for the Qubaisi
24   Claimants told counsel for the Government that the Qubaisi
25   Claimants would not consent to the Offer, and did not provide an
26   explanation for their objection.
27        9.   Counsel for the Qubaisi Claimants have previously
28   informed counsel for the Government that the Qubaisi Claimants

                                         2
 Case 2:16-cv-05376-DSF-PLA Document 93-2 Filed 03/16/20 Page 3 of 3 Page ID #:1253



1    do not intend to pay any of the outstanding taxes or fees owed
2    to the Board of Managers except out of the proceeds of any
3    interlocutory sale.
4         I declare under penalty of perjury under the laws of the
5    United States of America that to the best of my knowledge the
6    foregoing is true and correct.
7         Executed March 16, 2020, in Washington, D.C.
8
                                     /s/ Barbara Y. Levy
9                                    BARBARA Y. LEVY
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         3
